Citation Nr: 0009610	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98 - 14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for post-traumatic stress disorder has 
been submitted and, if so, whether that claim is well 
grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  A rating decision of December 1992 denied entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD; that decision became final after one year. 

2.  In April 1994, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.

3.  The additional evidence submitted to reopen the claim of 
entitlement to service connection for PTSD contains evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The claim of service connection for a right knee 
disability is plausible because there is medical evidence of 
a current PTSD disability; lay evidence of an in-service 
stressor; and medical evidence of a link between service and 
the current PTSD disability.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999),  38 C.F.R. 
§ 3.156(a) (1999);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

2.  The claim of service connection for PTSD is well grounded 
because there is medical evidence of a current PTSD 
disability; lay evidence of an in-service stressor; and 
medical evidence of a nexus between service and the current 
PTSD disability.  38 U.S.C.A. § 1110, 5107(a) (West 1991);  
Cohen v. Brown, 10 Vet. App. 128 (1997);  Gaines v. West, 11 
Vet. App. 353 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that an RO rating decision of December 1992 
denied entitlement to service connection for an acquired 
psychiatric disability, including PTSD.  The veteran failed 
to perfect an appeal, and that decision became final after 
one year. 

In April 1994, the veteran undertook to reopen his claim for 
service connection for a PTSD by submitting additional 
evidence.  A rating decision of July 1998 determined that the 
additional evidence submitted since the unappealed rating 
decision of December 1992 was not both new and material to 
the issue of service connection for PTSD, giving rise to this 
appeal.  

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for PTSD because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he has submitted 
new and material evidence to reopen his claim for service 
connection for PTSD, including a lay statement from his 
mother; his testimony at a personal hearing held in October 
1994; additional service medical records reflecting his 
inservice hospitalization in Germany for psychiatric 
disability; and a VA hospital summary citing an inservice 
stressor and showing a diagnosis of probable PTSD.  It is 
further contended that his PTSD stems from an inservice 
assault, in which the veteran sustained a broken nose and 
head injuries requiring 30 days convalescent leave, and that 
the trauma resulting from the cited assault caused the 
veteran's current PTSD.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for PTSD is the rating decision of 
December 1992.  Governing law and regulations provide that 
the claim will be reopened if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a) 
(1999).  Thus, the evidence received since the April December 
1992 rating decision must be analyzed to determine whether it 
is sufficiently new and material to warrant reopening of the 
claim for service connection for PTSD.

The evidence added to the record since the last final rating 
decision of December 1992 denying service connection for PTSD 
includes the veteran's testimony at a personal hearing in 
October 1994; additional service medical records not 
previously of record; a VA hospital summary citing his 
inservice stressors and showing a diagnosis of probable PTSD; 
and VA outpatient treatment records which reflect findings of 
PTSD symptomatology.  Governing law and regulations provide 
that where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection  with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. §§ 501, 
5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).

Further, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  While the 
veteran's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  

The presumption of the credibility but not the full weight of 
the new evidence is made only for the purpose of determining 
whether the claim is to be reopened.  Once the evidence is 
found to be new and material and the claim is reopened, the 
presumption that the evidence is credible no longer applies.  
In the following adjudication [i.e., de novo review], the RO 
must determine both the credibility and weight of the new 
evidence in the context of all the evidence, both old and 
new.  Justus v. Principi,  3 Vet. App. 510, 513 (1992);  
Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The Board finds that the additional service medical records 
submitted establish that the veteran was hospitalized and 
extensively evaluated for a psychiatric disability while 
serving on active duty in Germany.  In addition, the veteran 
has submitted evidence which includes previously undisclosed 
particulars of his claimed inservice stressor(s).  That 
evidence is both new and material to the issue of inservice 
findings of a psychiatric disability, and must be considered 
in conjunction with the VA hospital summary of March 1994 
showing a diagnosis of probable PTSD "from the time of his 
service in the military".  In addition, that hospital 
summary cites the veteran's imminent entry into a PTSD 
program, while VA outpatient treatment records reflect 
findings of PTSD symptomatology in the veteran.  

The record shows that the rating decision of December 1992 
denied service connection for PTSD on the basis that the 
existence of such disability was not established by the 
medical evidence then of record.  The Board finds that the 
formerly missing service medical records and the additional 
medical and other evidence presented to reopen the claim of 
entitlement to service connection for PTSD includes evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West Supp. 1999),  38 C.F.R. § 3.156(a) 
(1999);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the claim of entitlement to service connection 
for PTSD is reopened, and the issue shifts to an analysis of 
whether the claim for service connection for PTSD is well 
grounded.  

Whether the Claim for Service Connection for PTSD is Well 
Grounded

The Court has recently announced a new three-step analysis 
that VA must perform when a veteran seeks to reopen a final 
decision based on the submission of new evidence.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  The three prongs 
of the new Elkins test are as follows: (1) VA must first 
determine whether the veteran has presented new and material 
evidence under  38 C.F.R. § 3.156(a) (1999) in order to have 
a finally denied claim reopened under  38 U.S.C.A. § 5108; 
(2) if new and material evidence has been presented, 
immediately upon reopening the claim, VA must decide whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the reopened claim is well 
grounded pursuant to  38 U.S.C.A. § 5107(a); and (3) if the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under  38 U.S.C.A. § 5107(a) has been fulfilled. id.  
If the additional evidence presented is not new, the inquiry 
ends and the claim may not be reopened.  Smith (Russell) v. 
West,  12 Vet. App. 312 (1999).

While the Board has granted the presumption of credibility to 
the evidence submitted in support of the veteran's claim to 
reopen, the presumption of the credibility but not the full 
weight of the new evidence is made only for the purpose of 
determining whether the claim is to be reopened.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  Justus,  3 Vet. App. at 513.  However, prior 
to addressing the claim on its merits, the Board must 
determine whether the reopened claim is well grounded 
pursuant to  38 U.S.C.A. § 5107(a) and, to that end, must 
again presume the credibility of all the evidence of record 
in support of the claim.  Elkins and  Smith (Russell), supra;  
Arms v. West, 12 Vet. App. 188, 193;  Robinette v. Brown, 8 
Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993). 

In April 1997, the Court issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  That decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relied strongly on the November 1996 amendments to 
VA regulations for evaluating psychiatric disorders.  See  38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopt the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  

Pursuant to the Cohen decision, a well-grounded claim for 
service connection for PTSD has been submitted when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen, 10 Vet. App. at 137 (citations 
omitted).  After Cohen, a claim which contains a VA or 
private provider diagnosis of PTSD and relates the condition 
to the veteran's unverified history of a stressor during his 
military service will almost always be well-grounded.  See 
also Gaines v. West, 11 Vet. App. 353 (1998). (comparing a 
well-grounded PTSD claim to a claim for which service 
connection for PTSD may be awarded).  While a diagnosis of 
PTSD, related to service, which is based on an examination 
which relied upon an unverified history is inadequate for 
purposes of a merits determination, it must be presumed 
credible for purposes of establishing a well-grounded claim.  
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994).  

In the instant appeal, the Board finds that the record 
contains medical evidence of PTSD by a VA physician which is 
linked to an inservice stressor; that the veteran has offered 
testimony and written statements identifying an inservice 
stressor; and that both the medical and lay evidence must be 
presumed credible for purposes of establishing well 
groundedness.  Cohen, 10 Vet. App. at 137.  Accordingly, the 
Board finds that the claim for service connection for PTSD is 
well grounded, and the focus of the inquiry next moves to the 
merits of the claim if the duty to assist under  38 U.S.C.A. 
§ 5107(a) has been fulfilled. Id.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.

The claim for service connection for PTSD is well grounded.


REMAND

Once a PTSD claim is found to be "well-grounded," VA's duty 
to assist attaches.  38 U.S.C.A. § 5107(a); Epps v. Gober 126 
F.3d 1464 (Fed. Cir. 1997).  In this case the Board finds 
that the duty to assist requires that the case be remanded to 
the RO for further action in compliance with the duty to 
assist prior to a determination on the merits of the claim.  

As a result of the Cohen decision, the provisions of  
38 C.F.R. § 3.304(f) were amended, effective March 7, 1997, 
to read as follows: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with [38 C.F.R. § 4.125(a) - i.e., a 
diagnosis in conformity with DSM-IV]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. (Amended to 
reflect the holding of Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.)  

Where the veteran claims that he "engaged in combat," and 
that his PTSD derives from a combat-related stressor,  38 
U.S.C.A. § 1154(b) may require that the veteran's statements 
be accepted as sufficient proof of the existence of the 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  
Gaines v. West, 11 Vet. App. 353 (1998).  However, the 
provisions of  38 U.S.C.A. § 1154(b) do not apply where the 
veteran did not serve in combat.  

Where evidence (including statements or hearing testimony) 
supports the veteran's position that he was engaged in 
combat, VA must consider the benefit of the doubt rule under  
38 U.S.C. §5107(b), and "provide a satisfactory explanation 
as to why the evidence was not in equipoise."  Gaines, 11 
Vet. App. at 8, citing Cohen, 10 Vet. App. at 151;  Williams 
v. Brown, 4 Vet. App. 270, 273-74 (1993).  The rule applies 
as well in the analysis of non-combat stressors and of 
"competing" diagnoses of the veteran's mental status.  See 
Williams, supra;  Gilbert, 1 Vet. App. at 54-59.  

The requirement of § 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor (emphasis added)."  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  However, "credible supporting 
evidence" need not be service department evidence (See Doran 
v. Brown, 6 Vet. App. 283, 288-291 (1994);  Moreau, 9 Vet. 
App. at 395, citing to Doran, supra, and post-Doran changes 
in Manual M21-1, Part VI,  7.46c (Oct. 11, 1995)).  The RO 
should review the record to determine if there is any 
competent, contemporaneous medical evidence, or any competent 
first-person testimony in witness of the traumatic beating in 
May 1973 which the veteran has alleged as the cause of his 
PTSD.  Further, the RO should review the record to determine 
if there is any competent, contemporaneous medical evidence 
that the veteran was hospitalized during active service 
following a beating alleged to have occurred in may 1973.  
The Board again notes that the appellant's lay testimony, 
standing alone, is insufficient to establish the occurrence 
of a noncombat stressor.  38 C.F.R. § 3.304(f), amended to 
reflect the holding of Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.  

To another point, the record shows that the RO made an effort 
to verify the veteran's stressor story by asking the NRPC to 
determine whether the veteran's story of an inservice 
traumatic attack upon him by an NCO, and that individuals's 
reduction in rank from E5 toE1, could be verified.  The 
response to that inquiry (that the veteran had been reduced 
in rank), is not responsive to the question which was asked.  
The RO should again ask the NPRC or the service department to 
verify that the assailant named by the veteran was in fact 
reduced in rank from E5 to E1 following his attack on the 
veteran.  That individual's complete name, rank and unit of 
assignment is stated in the veteran's letter, dated June 11, 
1987, and all available information should be provided to 
NPRC and the service department.

Further, the veteran's claim for service connection for PTSD 
was received at the RO in April 1994.  VA's Schedule for 
Rating Disabilities in effect prior to November 7, 1996 
provides that the diagnosis and evaluation of psychoneurotic 
disorders, including PTSD, is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under  
38 C.F.R. Part 4, § 4.132 (1996).  Effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities, including PTSD.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), now codified at  38 C.F.R. §§ 4.125-4.130 
(1999).  The veteran has not been afforded a VA psychiatric 
examination under the provisions of  38 C.F.R. § 3.304(f), as 
amended to comply with the Cohen decision, id., or under the 
newly-revised criteria for diagnosing psychiatric 
disabilities set out at  38 C.F.R. §§ 4.125-4.130 (1999).  

For purposes of considering the veteran's claim on the 
merits, the Board notes that a diagnosis of PTSD, related to 
service, which is based on an examination which relied upon 
an unverified history is inadequate.  Cohen, 10 Vet. App. at 
140; West v. Brown, 7 Vet. App. 70, 77 (1994).  

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  Prior to further action, the 
veteran's claims folder must be 
reorganized into two folders in order to 
protect and properly secure the medical 
and other evidence contained therein.  

2.  The RO should request the complete 
records of the veteran's evaluation and 
treatment in the PTSD clinic at the VAMC, 
Clarksburg, West Virginia, including all 
clinical records, reports of 
psychological evaluations, assessments, 
and reports of any determination as to 
the presence or absence of PTSD in the 
veteran.  It should be emphasized that 
only the records involving evaluation of 
the veteran for PTSD are sought.  

3.  The RO should then renew its effort 
to verify the veteran's stressor story by 
asking the NRPC and the service 
department to determine whether the 
individual identified as the veteran's 
attacker was reduced in rank from E5 to 
E1 on or about May 1973.  All information 
identifying that individual must be 
provided with the inquiry, and the exact 
nature of the information sought must be 
emphasized.  

4.  Upon receipt of the requested 
evidence, the RO should schedule a 
special VA psychiatric examination of the 
veteran by a panel of two psychiatrists 
who are board certified, if possible; and 
who are qualified to evaluate and 
diagnose PTSD; and who have not 
previously examined or treated the 
veteran, in order to determine the 
nature, extent, and correct diagnosis of 
any psychiatric disability found present.  
The examining psychiatrists must be 
provided the veteran's complete claims 
folders for their review prior to the 
requested examination, and each must 
affirmatively indicate that he or she has 
reviewed the veteran's claims folders.  
The psychiatric examinations are to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
multiaxial diagnoses and a Global 
Assessment of Functioning Score must be 
assigned.  The examiners should determine 
the extent, etiology and correct 
diagnosis of any psychiatric disability 
found present, and reconcile conflicting 
diagnoses.  

Further, in determining whether or not 
the veteran has PTSD due to an inservice 
stressor, the examiners are hereby 
notified that only the verified history 
detailed in the service medical, 
personnel and administrative records, or 
specifically verified by the RO, may be 
relied upon.  If the examiners believe 
that PTSD is the appropriate diagnosis, 
each must specify the evidence relied 
upon to determine the existence of the 
stressors and specifically identify which 
stressor(s) detailed in the service 
medical, personnel and administrative 
records; or verified by the RO is (are) 
responsible for that conclusion.  In 
addition, any PTSD symptomatology must be 
identified and distinguished from that 
symptomatology resulting from the 
veteran's diagnosed situational 
maladjustment, adjustment reaction of 
adult life; immature personality; chronic 
schizophrenia; major depression; alcohol 
dependency; dependent personality traits; 
somatization disorder; and 
schizoaffective disorder.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted 
and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, or if the examiners fail to 
identify which stressor(s) detailed in 
the USASCRUR report; the service medical, 
personnel and administrative records; or 
verified by the RO is (are) responsible 
for any PTSD diagnosis provided, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.  

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

